Appeal from a decree of the Surrogate’s Court, Queens County, settling the account of respondent, an administratrix, and dismissing appellants’ objection to the failure of respondent to account for $10,000 received by her from the decedent prior to his death. Decree unanimously affirmed, with costs. On the record presented, respondent sustained the burden of establishing a gift inter vivas by a fair preponderance of the evidence. (Cf. Matter of Jennings, 259 App. Div. 822, affd. 283 N. Y. 677; Matter of Kive, 139 Misc. 273; Matter of Massey, 143 Misc. 794; Matter of Braun, 194 Misc. 791.) Present — Nolan, P. J., Beldoek, Murphy, Ughetta and Hallinan, JJ.